Citation Nr: 0707823	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-38 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1954 to May 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision.  In September 
2006, the veteran appeared at a hearing at the RO before the 
undersigned. 


FINDING OF FACT

The veteran's tinnitus is not shown by competent medical 
evidence to be related to active service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a December 2004 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, that 
he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf, and to submit any evidence in his possession 
pertaining to his claim.  He was also notified of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, 
the Board finds that he was provided with the notice required 
by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record reflects that the RO 
requested the veteran's service medical records from the 
National Personnel Records Center (NPRC).  In November 2004, 
NPRC advised VA that the veteran's service records were fire-
related and that the original records were moldy and brittle 
and could not be mailed.  Photocopies of the records were 
sent instead.  Thus, the record before the Board contains 
photocopied service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Service medical records are negative for complaints or 
findings related to tinnitus.  

VA afforded the veteran an audiological examination in March 
2005 during which he reported constant bilateral tinnitus.  
The veteran also stated that he first noticed tinnitus 
approximately 20-25 years previously and had gotten used to 
his tinnitus.  The examiner also noted that the veteran was 
an engine mechanic in service with reported noise exposure 
and that hearing protection was not available.  The veteran 
denied civilian occupational or recreational noise exposure.  
The examiner concluded that it was not as least as likely as 
not the veteran's tinnitus was related to service due to the 
delay in symptoms and absence of documentation.    

Based upon the evidence, the Board finds that service 
connection for tinnitus is unwarranted.  While the veteran 
currently has tinnitus, there is no competent medical 
evidence that it is related to service.  There are no service 
medical records showing complaints of tinnitus.  The only 
medical evidence of tinnitus is the March 2005 VA examination 
report which noted the veteran's own admission that tinnitus 
first manifested in approximately 1980, which is 23 years 
post-service discharge.  The lengthy period without treatment 
and lack of documented evidence of continuity of 
symptomatology weighs against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Additionally, there is no 
opinion which provides a nexus between tinnitus and service.  
In fact, the March 2005 VA examiner opined that it was not as 
least as likely as not the veteran's tinnitus was related to 
service.  

At the September 2006 hearing, the veteran testified that he 
has had tinnitus since service.  However, to the extent that 
the veteran himself has claimed tinnitus is related to 
service, as a lay person, he does not possess the expertise 
to give a medical opinion on the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the evidence is against finding 
that the veteran's tinnitus was incurred in or is otherwise 
related to service.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Service connection for tinnitus is denied.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


